Citation Nr: 1539470	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent, prior to July 16, 2013, for anterior cruciate ligament (ACL) deficiency with medial meniscal tear of the right knee, and for 20 percent thereafter.
 
2.  Entitlement to an increased evaluation in excess of 10 percent for limitation of extension of the right knee, associated with ACL deficiency with medial meniscal tear.

3.  Entitlement to an increased evaluation in excess of 10 percent for limitation of flexion of the right knee, associated with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement (NOD) in February 2009.  The Veteran was provided with a statement of the case (SOC) on April 2010 and with supplemental statements of the case (SSOC) on October 2012, and August 2013.  The Veteran perfected his timely appeal with a May 2010 VA Form 9.

The Veteran was afforded a Video Conference Board Hearing before the undersigned in February 2013. A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that, although the Veteran initially appealed only the evaluation relating to his instability in his February 2009 NOD, which was used as the criteria to evaluate his ACL deficiency with medial meniscal tear, all three rated disabilities relating to the right knee, to include early degenerative joint disease of the right knee and limitation of extension, have been properly brought forth for appeal.  This is because the October 2012 SSOC addressed issues of pain related to the evaluative criteria of the early degenerative joint disease of the right knee instead of addressing the instability criteria related to the ACL deficiency with medial meniscal tear, and the July 2013 SSOC addressed issues of pain related to the evaluative criteria of the limitation of extension of the Veteran's right knee which was service connected in a July 2013 rating decision.  The Veteran also presented evidence relating to all three evaluations at his February 2013 Board hearing.  Thus the caption page has been accordingly adjusted to reflect the additional issues.

In a July 2013 rating decision, the RO granted an increased evaluation of 20 percent for ACL deficiency with medial meniscal tear of the right knee, effective July 16, 2013, and 10 percent for early degenerative joint disease of the right knee, limitation of flexion, effective July 16, 2013.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent and 10 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  For the period prior to July 16, 2013, the Veteran's right knee demonstrated mild to moderate instability with limited flexion, osteoarthritic changes, positive McMurray, Lachman, and Anterior Drawers tests, degenerative joint disease, chronic ACL, chronic meniscal tear, chondromalacia secondary to chronic ACL, and right knee flexions of 124, 140, and 148 degrees and extensions of -5 and 0 degrees.  Subjective complaints of pain and joint dysfunction were noted, with intermittent sharp and constant aches and flare-ups three times per week.  The Veteran did not present with ankylosis, severe recurrent instability, or semilunar removed cartilage.

2.  For the period since July 16, 2013, the Veteran's right knee demonstrated moderate to severe instability, locking, degenerative joint disease, excess fatigability, tenderness, pain on movement, less movement than normal, positive Lachman and McMurray tests, chronic meniscal tear, multiple loose joint bodies, osteophytes and medial joint narrowing, and right knee flexion of 135 degrees and extension of 10 degrees (beginning May 31, 2012).  Subjective complaints of pain and joint dysfunction were noted, with flare-ups after prolonged walking, and the use of an assistive brace for occasional support.  The Veteran did not present with ankylosis or semilunar removed cartilage.


CONCLUSIONS OF LAW

1.  For the period prior to July 16, 2013, the criteria for a rating of 20 percent, but no higher, for ACL deficiency with medial meniscal tear of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).

2.  For the period beginning July 16, 2013, the criteria for a rating of 30 percent, but no higher, for ACL deficiency with medial meniscal tear of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).

3.  The criteria for a higher disability rating of 10 percent, but no higher, for limitation of extension of the right knee, associated with ACL deficiency with medial meniscal tear, have been met from May 31, 2012 to July 15, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).

4.  The criteria for a disability rating greater than 10 percent for limitation of extension of the right knee, associated with ACL deficiency with medial meniscal tear, have not been met beginning July 16, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).

5.  The criteria for a disability rating greater than 10 percent for limitation of flexion of the right knee, associated with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, (2011); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  VBMS and Virtual VA records have been reviewed.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2013 remand directives in obtaining the Veteran's updated VA treatment records and affording the Veteran a VA examination, as applicable to the instant claims, and as such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

The Veteran was afforded multiple VA examinations in conjunction with the claims decided herein, including VA examinations conducted in February 2009, May 2012, and July 2013, to determine the severity of his right knee disabilities.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the most recent VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examination is necessary. 

Additionally, in April 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the April 2013 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature of the Veteran's knee disabilities, including his contention that he experienced instability and limited range of motion.  In addition, the Veteran was asked where he received treatment for his knee disabilities and when he last underwent treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim. 

II. Increased Ratings

The Veteran seeks increased ratings for his right knee disabilities.  He asserts his disabilities are more severe than what their current ratings represent.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under this code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a  are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, the General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  A 60 percent rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a , 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent rating.  38 C.F.R. § 4.71a , 5163, 5164.

Facts

The Veteran was awarded service connection for his right knee in an October 1998 rating decision.  See October 1998 rating decision.  The Veteran submitted a claim for an increased rating in August 2008.  See August 2008 VA Form 21-4138.  In a February 2009 rating decision, the Veteran was awarded separate 10 percent rating disabilities for his service-connected right knee.  See February 2009 rating decision.  The Veteran was awarded a higher rating for his ACL deficiency with medial meniscal tear under Diagnostic Code 5257, effective from August 2008, and awarded separate compensation for limitation of flexion associated with degenerative joint disease under Diagnostic Code 5260, effective from September 2008.  Following the Board's May 2013 remand, the Veteran's ACL deficiency with medial meniscal tear was increased to 20 percent disabling, effective from July 16, 2013, and the Veteran was awarded separate compensation for limitation of extension of the right knee, associated with the ACL deficiency with mild meniscal tear, under Diagnostic Code 5261, effective from July 16, 2013.  At the time of his appeal, the Veteran asserted that his right knee disability was more disabling than what was represented by the current 10 percent rating, and has since failed to express satisfaction with his increased 20 percent rating and additional separate 10 percent disabilities, of which the combined evaluation is 40 percent since July 16, 2013.  

During the appeal period, the Veteran was seen several times at private treatment facilities for complaints of right knee pain.  In September 2008, the Veteran was seen for complaints of right knee pain that was described as sharp, dull, and aching.  The Veteran claimed that it had been getting worse.  See September 2008 Dr. Bullington office visit.  He was provided with an MRI that showed osteoarthrtic changes.  See September 2008 Radiology Associates of Dothan MRI report.  Instability was also shown and the Veteran had a positive McMurray's test and a positive Lachman's test.  Id.  In October 2008 the Veteran was diagnosed with right knee degenerative joint disease, right knee chronic ACL, right knee chronic meniscal tear, and right knee chondromalacia secondary to chronic ACL.  See October 2008 Dr. Bullington office visit.  Chronic instability was also noted.  Id.  The Veteran was also seen in July 2010 for complaints of right knee pain and joint dysfunction.  See July 2010 Southern Bone & Joint Specialists initial evaluation.  Active range of motion testing revealed a right knee flexion of 124 degrees and extension of -5 degrees.  Id.  Passive range of motion testing revealed a right knee flexion of 128 degrees and extension of -3 degrees.  Id.  The Veteran had a positive Lachman's test, McMurray's test, and Anterior Drawer test.  Id.  He was diagnosed with a chronic ACL tear and moderate degenerative joint disease of the right knee.  See July 2010 Dr. Bullington office visit.  The Veteran was seen in January 2012 for right knee pain and mechanical symptoms.  See January 2012 Dr. Bullington office visit.  The examiner noted pain on the McMurray's test and a positive Lachman's test.  Id.  The Veteran was diagnosed with chronic right knee ACL tear, right knee meniscal tear, and right knee degenerative joint disease.  Id.  The most recent private treatment records are from April 2012, where the Veteran presented with complaints of occasional instability and resolved pain.  See April 2012 Dr. Bullington office visit.  The Veteran had a positive Lachman's test, positive Anterior Drawer test, and negative McMurray's test.  He was diagnosed with chronic ACL tear.  Id.  

Multiple VA examinations have been undertaken during the period of appeal.  In a February 2009 examination, the examiner noted that the Veteran complained of intermittent sharp and constant aches in his right knee with flare-ups three times per week, which last half a day.  See February 2009 VA examination.  Kneeling, walking, and standing on ladders when wearing firefighter's equipment increases the pain.  Id.  He was on no medication and required no assistive aids.  Range of motion testing revealed a right knee flexion of 148 degrees and extension of 0 degrees.  Id.  There was no additional limitation or pain noted after repetition.  Id.  There appeared to be some anterior-posterior instability, but no medial or lateral instability.  Id.  The Veteran had a negative McMurray's test, but a positive pivot-shift test. Imaging revealed narrowing of the joint spaces.  Id.  The examiner diagnosed ACL deficiency with medial meniscal tear with signs of early degenerative joint disease of the right knee.  Id.  The examiner opined that the Veteran was experiencing a moderate disability from his right knee.  Id.

The Veteran was administered a subsequent VA examination on May 31, 2012.  Id.  At this examination, the examiner noted that the Veteran had a right knee condition with limited flexion.  Id.  Weekly flare-ups were noted.  Id.  Range of motion testing was conducted and revealed a right knee flexion of 140 degrees.  Id.  The examiner did not indicate the range of motion for extension.  Id.  The examiner found no evidence of painful motion with flexion, but did find evidence of painful motion at 10 degrees for extension.  Id.  Although the examiner stated that the Veteran was able to perform repetitive testing, no values were provided for flexion or extension.  Id.  Lachman's test revealed anterior instability at 5 to 10 millimeters.  Id.  Further, although the examiner indicated he reviewed the Veteran's claims file, he indicated that the Veteran had never had a meniscal condition despite such findings upon VA examination and private treatment records.  Id.  The examiner opined that the Veteran was experiencing a mild disability from his right knee condition with limited flexion.  Id.  

The Veteran was most recently afforded a VA examination in July 2013.  See  July 2013 VA examination.  A diagnosis of degenerative joint disease was noted, as was the Veteran's report of flare-ups after prolonged walking.  Id.  Initial range of motion (ROM) testing demonstrated right knee flexion of 135 degrees, without any objective period of painful motion, and extension was limited to 10 degrees without evidence of painful motion.  Id.  Repetitive use ROM testing yielded identical results for both flexion and extension.  Id.  The examiner noted functional loss in the right knee as less movement than normal, excess fatigability, pain on movement, and instability of station.  Id.  Tenderness on palpation of the right knee was noted, as was normal strength of the right knee muscle on both extension and flexion.  Id.  Joint stability testing demonstrated positive Lachman (anterior instability) testing in the range of 10-15 millimeters, positive McMurray (medial-lateral instability) testing in the range of 5-10 millimeters, and a negative/normal result upon posterior instability (posterior drawer) testing.  Id.  The examiner also identified the Veteran's meniscal tear but did not provide comment upon the frequency of any related symptoms.  Id.  Regarding other pertinent, related physical findings, the examiner noted the presence of multiple loose joint bodies, osteophytes and medial joint narrowing.  Id.  The Veteran reported the use of an assistive brace for occasional support and stability.  Id.  The examiner concluded that the Veteran's instability was "moderate to severe due to the multiple loose joint bodies and torn meniscus" and that his right knee limitations would be "dictated by pain, locking and instability."  Id.  

Analysis

ACL Deficiency with Medial Meniscal Tear

The Board notes that Diagnostic Code 5256 is not applicable, as the evidence does not indicate the Veteran has ankylosis of the right knee.  A rating under Diagnostic Codes 5259, 5262, or 5263 is not appropriate, as the Veteran does not exhibit symptoms of genu recurvatum, removal of semilunar cartilage, and tibia and fibula impairment.  Furthermore, the Board finds that the symptoms described by Diagnostic Codes 5258 and 5259, are already addressed by the Veteran's currently assigned ratings under Diagnostic Code 5257 (recurrent subluxation or lateral instability) and Diagnostic Codes 5260 and 5261.  As such, a separate rating under these codes is not appropriate, as it would result in pyramiding.  Diagnostic Codes 5260 and 5261 will be discussed in the following section.

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does demonstrate, and the Veteran reports, moderate recurrent lateral instability for the period prior to July 16, 2013, and severe recurrent lateral instability for the period thereafter.  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  Regarding instability for the period prior to July 16, 2013, the Board notes that the February 2009 VA examiner observed "anterior-posterior instability" and concluded that the Veteran was "experiencing a moderate disability."  Likewise, the May 2012 VA examination demonstrated a positive test for Lachman anterior instability, and the Veteran's private physician noted the presence of "chronic instability" in October 2008, as well as positive Lachman, McMurray and Anterior Drawer tests in July 2010.  Therefore, resolving all reasonable doubt in favor of the Veteran and pursuant to Diagnostic Code 5257, the Board finds that for the period prior to July 16, 2013, the Veteran demonstrated moderate instability and is thus entitled to a rating of 20 percent.  

Regarding instability for the period post July 16, 2013, the July 2013 VA examiner concluded that the Veteran's "instability noted is in [his] opinion moderate to severe."  In support of this opinion, the July 2013 examination demonstrated positive Lachman anterior instability and McMurray medial-lateral instability tests.  In addition, the examiner noted that "due to the presence of multiple loose joint bodies and torn meniscus the Veteran will continue to experience repeat joint locking," and that the Veteran must now occasionally use a brace for stability. Therefore, resolving all reasonable doubt in favor of the Veteran and pursuant to Diagnostic Code 5257, the Board finds that for the period following July 16, 2013, the Veteran demonstrated severe instability and is thus entitled to a rating of 30 percent.  

Furthermore, the Board acknowledges that the medical evidence of record shows that the Veteran had residual symptoms of his in-service meniscal tear, such as pain, arthritis, and decreased range of motion.  Additionally, as noted above the July 2013 VA examiner predicted that the Veteran's "torn meniscus" would contribute to "repeat joint locking."  However, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under Diagnostic Code 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's right knee disability.  See, e.g.,Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, given that the Veteran's right knee symptoms of pain, locking, and decreased range of motion would be contemplated by the criteria for a 10 percent rating under Diagnostic Code 5003, ratings under Diagnostic Codes 5258 and 5259 (the diagnostic codes pertaining to disclocated or removed semilunar cartilage) are not for application in this case.  38 C.F.R. § 4.14 (2014). 
Limitation of Flexion and Extension

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above VA examinations dated in February 2009, May 2012, and July 2013, as well as private treatment records dated in July 2010, the Veteran never demonstrated an extension limited to a degree greater than 10.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.  The Board, however, observes that in light of the fact that the May 2012 VA examiner did not indicate the range of motion for extension but found evidence of painful motion at 10 degrees for extension, and the fact that the Veteran was subsequently found to have extension limited to 10 degrees on VA examination in July 2013, it is factually ascertainable that the award of separate compensation should date back to May 31, 2012.  Thus, the Veteran is entitled to a higher disability rating of 10 percent, but no higher, for limitation of extension of the right knee, associated with ACL deficiency with medial meniscal tear from May 31, 2012 to July 15, 2013.

The Board also finds that for the entire period on appeal since service connection was granted, the Veteran's right knee disability is appropriately evaluated no higher than 10 percent disabling due to limitation of flexion.  The objective findings of record do not reflect limitation of flexion of the Veteran's right knee to 45 degrees to warrant a compensable evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Indeed, the Veteran had flexion limited, at worst, to 128 degrees during the entire appeal period.  Nevertheless, the Veteran did have evidence of some limitation of flexion, as demonstrated by the findings of 128 degrees flexion during the July 2010 private examination, and 128 degrees flexion during the July 2013 VA examination.  The Veteran has also reported having chronic right knee pain, and there was x-ray evidence of degenerative arthritis during the appeal period.  As noted previously, Diagnostic Code 5003 provides that where there is x-ray evidence of arthritis, when limitation of motion would be noncompensable under the appropriate diagnostic codes, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.

In making the determination that the Veteran is not entitled to a rating higher than 10 percent for his right knee disability based on limitation of flexion or extension, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the medical evidence on examinations indicates that upon repetitive motion, the Veteran had functional impairment of less movement than normal, and excess fatigability pain on movement and instability of motion, but he had no additional loss of motion.  Thus, even considering the objectively confirmed findings, as well as the Veteran's complaints of pain, the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Also, in regard to flare-ups, the July 2013 VA examiner noted that there would be additional loss of motion with future flare-ups but the degree of loss was speculative and could not be determined.  
"Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  The Veteran reported that he experiences flare-ups after prolonged walking.  As the Veteran was not currently experiencing a flare-up common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Extraschedular Consideration and TDIU

The Board finds that the Veteran's right knee disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of his knee is adequately contemplated by the applicable diagnostic criteria.  For example, the Veteran's symptoms of pain, locking, instability, and limitation of motion are considered in the rating criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate. 

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extraschedular consideration.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The Veteran is employed.  There is no allegation that his service-connected right knee disability has resulted in unemployment or marginal employment.  Therefore, consideration of a TDIU is not warranted. 




ORDER

Entitlement to an increased rating for ACL deficiency with medial meniscal tear of the right knee of 20 percent for the period prior to July 16, 2013, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating for ACL deficiency with medial meniscal tear of the right knee of 30 percent for the period beginning July 16, 2013, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a higher rating of 10 percent for limitation of extension of the right knee, associated with ACL deficiency with medial meniscal tear from May 31, 2012 to July 15, 2013, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for limitation of extension of the right knee, associated with ACL deficiency with medial meniscal tear beginning July 16, 2013, is denied.

Entitlement to an increased rating for limitation of flexion of the right knee, associated with degenerative joint disease, currently evaluated at 10 percent disabling, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


